Name: Fifth Commission Directive 74/180/EEC of 26 February 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-04-04

 Avis juridique important|31974L0180Fifth Commission Directive 74/180/EEC of 26 February 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 094 , 04/04/1974 P. 0014 - 0015 Greek special edition: Chapter 03 Volume 10 P. 0163 ++++FIFTH COMMISSION DIRECTIVE OF 26 FEBRUARY 1974 AMENDING THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 74/180/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) CONCERNING ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE FOURTH COMMISSION DIRECTIVE OF 17 DECEMBER 1973 ( 2 ) ; IN PARTICULAR ARTICLE 6 ( 1 ) ( A ) THEREOF ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE FOR THE CONTENT OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT IS NECESSARY TO LAY DOWN FURTHER USAGES FOR VIRGINIAMYCIN IN ANNEX I ; WHEREAS , MOREOVER , THE USE OF TYLOSIN , LAID DOWN IN ANNEX II , SHOULD BE SUBJECT TO CERTAIN CONDITIONS OF USE ; WHEREAS LINCOMYCIN AND ALSO CERTAIN USES OF ZINCBACITRACIN , AND FLAVOMYCIN , OTHER THAN THOSE INDICATED IN ANNEX I , HAVE BEEN TESTED WITH BENEFICIAL RESULTS IN CERTAIN MEMBER STATES ; WHEREAS , HOWEVER , IT IS ADVISABLE MEANWHILE TO AUTHORIZE THESE AT NATIONAL LEVEL , UNTIL THEY ARE PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 , CONCERNING ADDITIVES IN FEEDINGSTUFFS , SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 THE FOLLOWING PROVISIONS SHALL BE ADDED TO ANNEX I PART A " ANTIBIOTICS " UNDER HEADING E 711 " VIRGINIAMYCIN " : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** * - * - *CALVES*6 MONTHS*5 , 5*20 , 80*MILK FEEDS ONLY* ARTICLE 3 ANNEX II PART A " ANTIBIOTICS " SHALL BE COMPLETED AS FOLLOWS : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** 6*TYLOSIN*C45H77O17N ( MACROLIDES ) *SWINE*2 MONTHS OVER 2 MONTHS TO 6 MONTHS*10 , 5*40 , 20** 15*BACITRACINE-ZINC POLYPEPTIDE CONTAINING UP TO 20 % ZINC*C66H103O16 N17S ZN*LAYING HENS* - *15*20** 16*FLAVOMYCIN*C70H124N6 O40P*LAYING HENS* - *2*5** 17*LINCOMYCINE*C18H34N2 O6S.HCL*POULTRY EXCLUDING DUCKS , GEESE , LAYING HENS*10 WEEKS*2*10** ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 JUNE 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH NOTIFY THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 26 FEBRUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 30 , 4 . 2 . 1974 , P . 21 .